Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features “wherein the pads are coupled to an interconnect layer of the processor IC” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Claim 3 also claims features related to the interconnect layer and is clearly shown in Fig. 8 and 9 but the Drawings don’t show the features of claim 2 i.e. an interconnect layer on the processor IC coupled to the transceiver IC.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 uses multiple instances of the term “IC”. The applicant is requested to also incorporate the unabbreviated term “integrated circuit” within the claim.
Claim 9 states “wherein the coupling optics include a turning mirror”. Claim 9 depends on claim 1 but claim 1 doesn’t state “a coupling optics”. Claim 8 states the limitation “coupling optics”. The dependency of claim 9 should be changed to claim 8 instead.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 state multiple instances of “transmitter instances” and “receiver instances”. The term “instances” is vague and indefinite. It is not explicitly clear what the term “instances” represents i.e. is it supposed to imply occurrences of transmitter and receiver or occurrences of what a transmitter and receiver does? The applicant is requested to incorporate clarifying language. For the sake of compact prosecution, the Examiner interprets the claims to state “plurality of transmitters and receivers”.
Claims 2-9 and 11 are also rejected via dependency on claims 1 and 10 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6780661) in view of Chua (US 11054593).
Regarding claim 1, Liu teaches a device (Fig. 1) including optical communication components, comprising: a processor IC (Fig. 1, processor IC 150; Col. 3, lines 59-61); an optical transceiver subsystem (Fig. 1, subsystem 100) with elements in or attached to an optical transceiver IC (Fig. 1, elements attached to transceiver IC 110), the optical transceiver IC electrically coupled to the processor IC (Fig. 1, transceiver IC 110 is electrically coupled to processor IC 150; Col. 3, lines 54-56, An electronic integrated circuit device 150 is attached to the top emitter/detector devices 180 and 190), the optical transceiver subsystem including a plurality of transmitter instances and receiver instances (Col. 4, lines 8-10, Forming of the top emitter/detector devices on to the substrate comprises forming 2-dimensional arrays of VCSEL/PD devices on a wafer); with each of the transmitter instances including transmitter circuitry in the optical transceiver IC and a microLED, bonded to a top surface of the optical transceiver IC (Fig. 1, microled 180 bonded to top surface of the transceiver IC 110; Col. 2, lines 56-60, emitter/detector devices 180 and 190 respectively on a substrate 110 such that the top emitter/detector devices 180 and 190 have a top side 117); with each of the receiver instances including receiver circuitry in the optical transceiver IC and a photodetector, in or bonded to a top surface of the optical transceiver IC (Fig. 1, photodetector 190 in or bonded to a top surface of the transceiver IC 110; Col. 2, lines 56-60, emitter/detector devices 180 and 190 respectively on a substrate 110 such that the top emitter/detector devices 180 and 190 have a top side 117); and the optical transceiver IC including vias (Fig. 1, vias 127) coupling the transmitter circuitry and the receiver circuitry to pads on a bottom surface of the optical transceiver IC (Fig. 1, pads 140; Col. 3, lines 49-52), the optical transceiver IC being coupled to the processor IC at least in part by the pads (Fig. 1, pads 140 couple the processor IC 150 to transceiver IC 110).
Liu doesn’t explicitly show that each transmitter instances including transmit circuitry in the transceiver IC and the microLED electrically connected to the transmit circuitry and each receiver instance including receiver circuitry in the transceiver IC and a photodetector electrically connected to the receiver circuitry.
Chua also teaches a transceiver IC (Fig. 1A, transceiver IC 100) including a plurality of transmitter instances and receiver instances (Fig. 1A, transmitter instances 131 and receiver instances 121; Col. 3, lines 27-29, In the illustrated embodiment, the transceiver includes two optoelectronic chips—an optoelectronic receiver chip 120, e.g., including a photodetector array, and an optoelectronic transmitter chip 130, e.g., including a laser or laser diode array) wherein each transmitter instances includes transmit circuitry in the transceiver IC and the microLED (Col. 5, lines 25-29, optoelectronic transmitter devices 131, e.g. an array of lasers such as vertical cavity surface emitting lasers (VCSELs), formed in and/or on the optoelectronic transmitter chip 120. The lasers 131 are electrically connected…; see also Col. 3, lines 34-36) electrically connected to the transmit circuitry and each receiver instance including receiver circuitry in the transceiver IC and a photodetector (Col. 5, lines 18-21, optoelectronic receiver devices 121, e.g., an array of p-i-n photodetectors formed in and/or on the optoelectronic receiver chip 120. The photodetectors 121 are electrically connected to electrical contact pads 126; see also Col. 3, lines 34-36) electrically connected to the receiver circuitry (Col. 5, lines 33-40, As illustrated in FIGS. 5A and 5B, the electronic transmitter chip 110 includes a substrate 115 with electronic devices 111, e.g. an array transimpedance amplifiers (TIAs) configured to receive electrical signals from the photodetectors and array of drivers configured to drive the lasers, formed in and/or on the electronic chip 110. The amplifiers and/or drivers 111 are electrically connected…).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the transmitter instances and the receiver instances as taught by Liu and incorporate the transmitter circuitry and receiver circuitry respectively as taught by Chua in order to support the optical receiver and transmitter functions (Chua: Col. 3, lines 34-36).
Regarding claim 2, Liu in view of Chua teaches the device of claim 1, wherein the pads are coupled to an interconnect layer of the processor IC (Liu: Fig. 1, interconnect layer of processor IC with pads 124).
Regarding claim 6, Liu in view of Chua teaches the device of claim 1, wherein Chua teaches the optical transceiver IC is mounted over a hole in an interposer (Fig. 1B, hole in interposer 145 at location of microlens 190).
Regarding claim 8, Liu in view of Chua teaches the device of claim 1, wherein Chua teaches coupling optics are coupled to the optical transceiver IC (Fig. 1B, coupling optical 190; Col. 5, lines 10-15, microlenses 190 may be disposed between the optoelectronic devices 121, 131 and the optical fibers 175 to facilitate the optical coupling between the optoelectronic devices 121, 131 and optical fibers 175).
 Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6780661) in view of Chua (US 11054593) in further view of Lai (US 2011/0278739).
Regarding claim 3, Liu in view of Chua teaches the device of claim 1.
Liu in view of Chua doesn’t teach wherein the pads are coupled to an interconnect layer of an interposer to which both the processor IC and the optical transceiver IC are mounted.
Lai teaches connecting the pads of a first chip to an interconnect layer of an interposer to which both the second chip and the first chip are mounted (Fig. 3, first chip 27 has pads 272 connected to interconnect layer 234 of interposer 23 to which a second chip 22 are mounted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Liu in view of Chua and to incorporate an interposer as taught by Lai since an interposer not only provides more strength to the components of the device but also serves as an intermediate layer that can be used for direct electrical interconnection between devices or substrates of on either side of the interposer. 
Regarding claim 5, Liu in view of Chua teaches the device of claim 1.
Liu in view of Chua doesn’t teach wherein the processor IC and the optical transceiver IC are both mounted to opposing surfaces of an interposer.
Lai teaches wherein a first chip and a second chip are mounted to opposing surfaces of an interposer (Fig. 3, first chip 27 on one surface of interposer 23 and second chip 22 on the other surface of the interposer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Liu in view of Chua and to incorporate an interposer as taught by Lai since an interposer not only provides more strength to the components of the device but also serves as an intermediate layer that can be used for direct electrical interconnection between devices or substrates of on either side of the interposer.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6780661) in view of Chua (US 11054593) in further view of Dogiamis (US 2019/0287908).
Regarding claim 4, Liu in view of Chua teaches the device of claim 1.
Liu in view of Chua doesn’t teach wherein the pads are coupled to a package substrate to which both the processor IC and the optical transceiver IC are mounted.
Dogiamis teaches wherein the pads are coupled to a package substrate to which both the processor IC and the optical transceiver IC are mounted (Fig. 14, package substrate 1734 mounts processor IC 1702 and transceiver IC 1720; paragraph [0066], IC 1720 may be or include, for example, a die (the die 1502 of FIG. 12; paragraph [0047], dies 1502 may serve as a die 130; paragraph [0028], one or more of the dies 130 may be transceiver dies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Liu in view of Chua and incorporate the package substrate taught by Dogiamis since a package substrate transmits electric signals between semiconductors and the main board, and also protects the components from external stress.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6780661) in view of Chua (US 11054593) in further view of Kazlas (Monolithic Vertical-Cavity Laser/p-i-n Photodiode Transceiver Array for Optical Interconnects).
Regarding claim 7, Liu in view of Chua teaches the device of claim 1.
Liu in view of Chua doesn’t explicitly teach wherein the photodetectors are monolithically integrated in the receiver circuitry.
Kazlas teaches wherein the photodetectors are monolithically integrated in the receiver circuitry (Fig. 1, Monolithic photodiode device structure; Introduction, paragraph 2: The array comprises 16 monolithically integrated VCL/p-i-n photodiode pairs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Liu in view of Chua and incorporate the monolithic integration of the photodetectors as taught by Kazlas in order to provide for better performance of the device and also easy micro optics integration (Kazlas: Conclustion).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6780661) in view of Chua (US 11054593) in further view of Stone (US 2004/0159777).
Regarding claim 9, Liu in view of Chua teaches the device of claim 1.
Although Chua teaches coupling optics, Chua doesn’t teach wherein the coupling optics include a turning mirror.
Stone teaches wherein the coupling optics include a turning mirror (Fig. 7, turning mirror 136; paragraph [0077], to direct light towards or away from the emitter or detector array).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Liu in view of Chua and incorporate the coupling optics including a turning mirror as taught by Stone so that the die can be more easily connected to the device (Stone: paragraph [0078]).
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6780661) in view of Chua (US 11054593) in further view of Winzer (US 2020/0158964).
Regarding claim 10, Liu in view of Chua teaches the device of claim 1, wherein Liu in view of Chua teaches further comprising: as taught by Liu, a further processor IC (Fig. 1, having the same layout of processor IC 150); a further optical transceiver subsystem (Fig. 1, having the same layout as subsystem 100) with elements in or attached to a further optical transceiver IC (Fig. 1, elements attached to transceiver IC 110), the further optical transceiver IC coupled to the further processor IC (Fig. 1, transceiver IC 110 is electrically coupled to processor IC 150; Col. 3, lines 54-56, An electronic integrated circuit device 150 is attached to the top emitter/detector devices 180 and 190), the further optical transceiver subsystem including a plurality of further transmitter instances and further receiver instances (Col. 4, lines 8-10, Forming of the top emitter/detector devices devices on to the substrate comprises forming 2-dimensional arrays of VCSEL/PD devices on a wafer); with each of the further transmitter instances including further transmitter circuitry in the further optical transceiver IC and a further microLED, bonded to a top surface of the further optical transceiver IC (Fig. 1, microled 180 bonded to top surface of the transceiver IC 110; Col. 2, lines 56-60, emitter/detector devices 180 and 190 respectively on a substrate 110 such that the top emitter/detector devices 180 and 190 have a top side 117); with each of the further receiver instances including further receiver circuitry in the further optical transceiver IC and a further photodetector, in or bonded to a top surface of the further optical transceiver IC (Fig. 1, photodetector 190 in or bonded to a top surface of the transceiver IC 110; Col. 2, lines 56-60, emitter/detector devices 180 and 190 respectively on a substrate 110 such that the top emitter/detector devices 180 and 190 have a top side 117); the further optical transceiver IC including vias (Fig. 1, vias 127) connecting the further transmitter circuitry and the receiver further circuitry to pads on a bottom surface of the further optical transceiver IC (Fig. 1, pads 140; Col. 3, lines 49-52), the further optical transceiver IC being coupled to the further processor IC at least in part by the pads (Fig. 1, pads 140 couple the processor IC 150 to transceiver IC 110) and Chua teaches wherein each transmitter instances includes transmit circuitry in the transceiver IC and the microLED (Col. 5, lines 25-29, optoelectronic transmitter devices 131, e.g. an array of lasers such as vertical cavity surface emitting lasers (VCSELs), formed in and/or on the optoelectronic transmitter chip 120. The lasers 131 are electrically connected…; see also Col. 3, lines 34-36) electrically connected to the transmit circuitry and each receiver instance including receiver circuitry in the transceiver IC and a photodetector (Col. 5, lines 18-21, optoelectronic receiver devices 121, e.g., an array of p-i-n photodetectors formed in and/or on the optoelectronic receiver chip 120. The photodetectors 121 are electrically connected to electrical contact pads 126; see also Col. 3, lines 34-36) electrically connected to the receiver circuitry (Col. 5, lines 33-40, As illustrated in FIGS. 5A and 5B, the electronic transmitter chip 110 includes a substrate 115 with electronic devices 111, e.g. an array transimpedance amplifiers (TIAs) configured to receive electrical signals from the photodetectors and array of drivers configured to drive the lasers, formed in and/or on the electronic chip 110. The amplifiers and/or drivers 111 are electrically connected…).
Liu in view of Chua doesn’t teach an optical propagation medium coupling the optical transceiver IC and the further optical transceiver IC.
Winzer teaches an optical propagation medium coupling an optical transceiver IC and the further optical transceiver IC (Fig. 1, optical transceiver IC PIC1 coupled to further optical transceiver IC PIC2 using medium 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Liu in view of Chua and incorporate the further ICs and propagation medium taught by Winzer in order to transmit data between different chips in order to support current and future data rate and latency needs (Winzer: paragraph [0004]).
Regarding claim 11, Liu in view of Chua in further view of Winzer teaches the device of claim 10, wherein the optical propagation medium comprises a multicore fiber (Winzer: paragraph [0038], implemented using one or more multi-core forms of the optical fibers 130).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637